                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

              Plaintiff,
       v.                                                 Case No. 18-CR-130

BRET NAGGS, MARK WOGSLAND,
and PETER ARMBRUSTER,

              Defendants.


            DEFENDANT NAGGS’S REPLY IN FURTHER SUPPORT OF
       MOTION TO DISMISS INDICTMENT OR, IN THE ALTERNATIVE, FOR A
          KASTIGAR HEARING, TO SUPPRESS GRAND JURY TESTIMONY,
             FOR DISCLOSURE OF GRAND JURY MATERIALS, AND
        FOR LEAVE TO FILE SUPPLEMENTAL BRIEFING AND ADDITIONAL
                    PRE-TRIAL MOTIONS AS NECESSARY


       Defendant Bret Naggs, by his undersigned counsel, hereby fully adopts and joins the Reply

Brief submitted by co-defendant Mark Wogsland. No other brief will be filed.

       Respectfully submitted this 18th day of December, 2019.

                                                   /s/ Michelle L. Jacobs
                                                   Michelle L. Jacobs, SBN 1021706
                                                   Steven M. Biskupic, SBN 1018217
                                                   Vanessa K. Eisenmann, SBN 1084012
                                                   Biskupic & Jacobs, S.C.
                                                   1045 W. Glen Oaks Lane, Suite 106
                                                   Mequon, WI 53092
                                                   Telephone: (262) 241-0033
                                                   Fax: (866) 700-7640
                                                   E-mail: mjacobs@biskupicjacobs.com

                                                   Attorneys for Defendant Bret Naggs
